     5:20-cv-03013-TLW      Date Filed 08/04/21    Entry Number 50    Page 1 of 3




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH CAROLINA
                            ORANGEBURG DIVISION

 Bernard Bagley,                               Case No. 5:20-cv-03013-TLW

               PETITIONER

        v.
                                                              Order
 Tonya James,

               RESPONDENT



       Petitioner Bernard Bagley, proceeding pro se, filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241. ECF No. 1. The matter now comes before

the Court for review of the Report and Recommendation (Report) filed by the

magistrate judge to whom this case was assigned. ECF No. 43. In the Report, the

magistrate judge recommends that Petitioner’s motion for partial summary judgment

be denied, and that Respondent’s motion to dismiss be granted and the petition be

dismissed. Petitioner filed objections to the Report. ECF No. 45. This matter is now

ripe for decision.

       In reviewing the Report, the Court applies the following standard:

       The magistrate judge makes only a recommendation to the Court, to
       which any party may file written objections . . . . The Court is not bound
       by the recommendation of the magistrate judge but, instead, retains
       responsibility for the final determination. The Court is required to make
       a de novo determination of those portions of the report or specified
       findings or recommendation as to which an objection is made. However,
       the Court is not required to review, under a de novo or any other
       standard, the factual or legal conclusions of the magistrate judge as to
       those portions of the report and recommendation to which no objections
       are addressed. While the level of scrutiny entailed by the Court’s review
       of the Report thus depends on whether or not objections have been filed,

                                           1
     5:20-cv-03013-TLW      Date Filed 08/04/21   Entry Number 50      Page 2 of 3




      in either case the Court is free, after review, to accept, reject, or modify
      any of the magistrate judge’s findings or recommendations.

Wallace v. Hous. Auth. of City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992)

(citations omitted). In light of the standard set forth in Wallace, the Court has

reviewed, de novo, the Report and the objections.

      Petitioner, a state inmate currently serving a life sentence for murder, seeks

either to be released from prison to serve the rest of his sentence on home confinement

or to receive a sentence reduction to 30 years, which he says he has already served.

The sole basis for his petition is that he says he cannot safely be incarcerated due to

the risk posed by COVID-19, particularly in conjunction with his health issues.

      The magistrate judge concluded that the grounds for relief set forth in the

petition amount to a conditions-of-confinement claim that is not cognizable under

§ 2241. The Court agrees. The fact that Petitioner seeks a sentence reduction to 30

years does not transform his conditions-of-confinement claim into a sentence-

duration claim. He does not allege that there is anything illegal or unconstitutional

about the sentence itself. It is only his incarceration status combined with a

particular condition of confinement—the prison’s management of COVID-19—that

he says makes his claim viable under § 2241. But he is incorrect because the essence

of his petition is a challenge to the management of the pandemic inside the prison

walls. As the magistrate judge properly concluded, this is a conditions-of-confinement

claim that is not cognizable under § 2241.

      Accordingly, after careful review of the Report and the objections, for the

reasons stated by the magistrate judge, the Report, ECF No. 43, is ACCEPTED,


                                           2
     5:20-cv-03013-TLW     Date Filed 08/04/21   Entry Number 50     Page 3 of 3




Petitioner’s objections, ECF No. 45, are OVERRULED, Petitioner’s motion for partial

summary judgment, ECF No. 24, is DENIED, and Respondent’s motion to dismiss,

ECF No. 25, is GRANTED. This action is hereby DISMISSED.

      IT IS SO ORDERED.1

                                       s/ Terry L. Wooten
                                       Terry L. Wooten
                                       Senior United States District Judge

August 4, 2021
Columbia, South Carolina




1 In light of this ruling, the remaining outstanding motions, ECF Nos. 23, 32, 36, are
terminated as MOOT.


                                          3
